Title: From Thomas Jefferson to George Jefferson, 4 December 1798
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Dec. 4. 1798.
          
          I have to acknolege the reciept of your letters of Oct. 15. Nov. 12. & 26. and I do not know whether I have before formally acknoleged those of July 23. & 30th.
          I yesterday drew on you in favor of Joseph Brand or order for twenty six dollars thirty three cents at sight. I have this day [ordered?] mr Randolph to call on you for three hundred dollars, and as that letter goes by a servant, apt to drink, I mention to him that I think it safest to reserve the formal order to go in this letter by post and it is accordingly [en]closed. I shall in a few days draw on you in favor of Isaac Millar or order for a sum probably not exceeding forty pounds.I set out for Philadelphia in about ten days, from which place you will hear from me the first week in January.my tobo. from this place & Bedford will be sent to your care as usual, and early I hope.
          I am with great esteem Dear Sir Your friend & servt
          
            Th: Jefferson
          
         